Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-11 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


I.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
providing a user profile with product related data; 
generating at least one bandit to model product related recommendations; 
passing the bandit model to a recommendation module that provides recommendations to the user based on the bandit model and expected payoff; and
evaluating user interactions in response to the recommendation to adjust further recommendations.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as advertising, sales, and marketing behaviors.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims do not recite any additional limitations.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-10 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

For these reasons, the claims are rejected under 35 U.S.C. 101.
II.	Claim 11 is rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving a request for a personal recommendation; 
weighting a bandit payoff; 
assembling bandit recommendations; providing recommendations to the user; and
evaluating further user interactions in response to the provided recommendation to adjust weighting of the bandit payoff.

Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims do not recite any additional limitations.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same. In addition, the claims lack any additional limitations.
For these reasons, the claims are rejected under 35 U.S.C. 101.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal (US 2009/0043597).
	Referring to Claim 1, Agarwal teaches a method for recommending products to a user, the method comprising the steps of:
providing a user profile with product related data (see Agarwal ¶0002);
generating at least one bandit to model product related recommendations (see Agarwal ¶0003);
passing the bandit model to a recommendation module that provides recommendations to the user based on the bandit model and expected payoff (see Agarwal ¶¶0031-33);
evaluating user interactions in response to the recommendation to adjust further recommendations (see Agarwal ¶0034).

	Referring to Claim 2, Agarwal teaches the method of claim 1, wherein the user profile data is derived at least partially from at least one of product related user data and traffic-based link data (see Agarwal ¶0003).

see Agarwal ¶¶0043,47).

	Referring to Claim 7, Agarwal teaches the method of claim 1, wherein the bandit is a tuning bandit (see Agarwal ¶0048-49).

	Referring to Claim 9, Agarwal teaches the method of claim 1, wherein the bandit uses a reward functions based on similarity score (see Agarwal ¶0054).

	Referring to Claim 10, Agarwal teaches the method of claim 1, wherein the recommendation module provides dynamic personalization (see Agarwal ¶0003).

	Referring to Claim 11, Agarwal teaches a method for dynamically recommending products to a user, the method comprising the steps of:
receiving a request for a personal recommendation (see Agarwal ¶0003);
weighting a bandit payoff (see Agarwal ¶¶0053,45); 
assembling bandit recommendations (see Agarwal ¶¶0002-3); 
providing recommendations to the user (see Agarwal ¶0003);
evaluating further user interactions in response to the provided recommendation to adjust weighting of the bandit payoff (see Agarwal ¶¶0002,47).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2009/0043597) in view of Reference U (see PTO-892).
	
	
	Referring to Claim 3, Agarwal teaches the method of claim 1, but does not teach wherein the bandit is an adversarial bandit. However, Reference U teaches wherein a bandit is an adversarial bandit (see Reference U p.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine the references because the result would be predictable. Specifically, the prior art of Agarwal would continue to teach product recommendation using a bandit except that now the bandit would be an adversarial bandit according to Reference U. This is a predictable result of the combination.

U teaches wherein a bandit is an adaptive adversarial bandit (see Reference U p.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine the references because the result would be predictable. Specifically, the prior art of Agarwal would continue to teach product recommendation using a bandit except that now the bandit would be an adaptive adversarial bandit according to Reference U. This is a predictable result of the combination.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2009/0043597) in view of Reference V (see PTO-892).

	Referring to Claim 5, Agarwal teaches the method of claim 1, but does not teach wherein the bandit is a stationary adversarial bandit. However, Reference V teaches wherein a bandit is a stationary adversarial bandit (see Reference V p.1). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine the references because the result would be predictable. Specifically, the prior art of Agarwal would continue to teach product recommendation using a bandit except that now the bandit would be a stationary adversarial bandit according to Reference V. This is a predictable result of the combination.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2009/0043597) in view of Reference W (see PTO-892).

	Referring to Claim 8, Agarwal teaches the method of claim 1, but does not teach wherein the bandit uses a reward functions based on reciprocal rank. However, Reference W teaches wherein a bandit uses a reward function based on reciprocal rank (see Reference W p.6). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine the references because the result would be predictable. Specifically, the prior art of Agarwal would continue to teach product recommendation using a bandit with a reward functions except that now the reward functions would be based on a reciprocal rank according to Reference W. This is a predictable result of the combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684